Citation Nr: 1213115	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a bulging disc at C3-4 and herniated disc at C5-6 with cord encroachment (cervical spine disorder) prior to June 18, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for a cervical spine disorder from June 18, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for left cubital tunnel syndrome, claimed as left upper extremity radiculopathy).

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis with traumatic deviated septum.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Whether an apportionment of Department of Veterans Affairs compensation benefits on behalf of the child of the Veteran in the amount of $125 per month was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2007, the RO granted service connection for a cervical spine disorder and assigned a 10 percent disability rating effective February 7, 2007.  The RO also denied service connection for lumbar strain and bilateral hearing loss.  In December 2007, the RO denied service connection for sleep apnea.  In September 2008, the RO denied service connection for left cubital tunnel syndrome and granted a 30 percent rating for the Veteran's cervical spine disorder effective June 18, 2008.  In November 2009, the RO denied a TDIU and granted service connection for lumbar disc disease and assigned a 10 percent disability rating effective February 7, 2007.

A Travel Board hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of an initial rating in excess of 30 percent for a cervical spine disorder from June 18, 2008, an initial rating in excess of 10 percent for lumbar disc disease, service connection for bilateral hearing loss, service connection for left cubital tunnel syndrome, service connection for sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In January 2012, prior to promulgation of a decision in the appeal, the Veteran and his representative indicated at a hearing before the Board that they would like to withdraw the appeal for the issue of whether an apportionment of Department of Veterans Affairs compensation benefits on behalf of the child of the Veteran in the amount of $125 per month was proper.

2.  Prior to May 19, 2008, the Veteran's cervical spine disorder did not result in forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  From May 19, 2008, the Veteran's cervical spine disorder resulted in 25 degrees of forward flexion; ankylosis of the cervical spine was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of whether an apportionment of Department of Veterans Affairs compensation benefits on behalf of the child of the Veteran in the amount of $125 per month was proper have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Prior to May 19, 2008, the criteria for a rating in excess of 10 percent for a bulging disc at C3-4 and herniated disc at C5-6 with cord encroachment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

3.  From May 19, 2008 to June 18, 2008, the criteria for a 20 percent rating for a bulging disc at C3-4 and herniated disc at C5-6 with cord encroachment have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated at the hearing in January 2012 that they wanted to withdraw the issue of whether an apportionment of Department of Veterans Affairs compensation benefits on behalf of the child of the Veteran in the amount of $125 per month was proper.  The hearing testimony of the Veteran and his representative was later reduced to writing and incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of whether an apportionment of Department of Veterans Affairs compensation benefits on behalf of the child of the Veteran in the amount of $125 per month was proper, and it is dismissed.

B.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in February 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's July 2007 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a February 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's cervical spine disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

C.  Increased Ratings

1.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board observes that the schedular criteria for rating spine disabilities were amended twice prior to the date of the May 2008 rating decision which granted the Veteran's service connection claims.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). Second, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The effective date for the initially assigned ratings in this case was February 7, 2007.  Thus, only the rating criteria effective after September 26, 2003 are applicable to the claim.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

The Veteran was assigned a 10 percent rating for his cervical spine condition prior to June 18, 2008, under Diagnostic Code 5243.

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent rating if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  In this case, however, the evidence does not demonstrate incapacitating episodes.  Therefore, this Diagnostic Code is not applicable.

As noted above, neurologic abnormalities are rated separately.  However, the Veteran is already service-connected for radiculopathy of the right upper extremity, and this issue is not on appeal.  The Veteran's claim for service connection for cubital tunnel syndrome (claimed as left upper extremity radiculopathy) is addressed in the remand portion below.  Finally, as noted below, the evidence does not reflect any bowel or bladder abnormalities.  Therefore, the rating criteria for neurologic abnormalities are not applicable.

Finally, the Board has also considered Diagnostic Codes 5003 and 5010.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

2.  Evidence

Records dated March 2007 show the Veteran reported constant pain, spasm, and stiffness in the neck on both sides.  He rated the pain as 8/10 in severity.  Forward flexion was 40 degrees and extension was 25 degrees.  Lateral flexion was 15 degrees bilaterally.  Left rotation was 70 degrees and right rotation was 60 degrees.  Range of motion in all vectors was limited by the onset of pain at the noted measurements.  An MRI revealed a bulging disc at C3-4, greater on the right, as well as a herniated disc at C5-6 with cord encroachment and right sided foraminal narrowing.  There was also annular bulging at C6-7.

The Veteran underwent a VA examination in June 2007.  He reported a constant dull pain in the lower cervical spine, described as moderate in severity.  He denied any flare-ups.  He denied any bowel or bladder symptoms.  He treated his condition with Naprosyn.  He reported 4 incapacitating episodes in the past year, each lasting 2 to 3 days.  On examination, posture, head position, and gait were normal.  There was no ankylosis of the cervical spine.  There was no kyphosis, spasm, or guarding.  Forward flexion and extension were 45 degrees.  Lateral flexion was 30 degrees bilaterally, and lateral rotation was 80 degrees bilaterally.  There was objective evidence of pain with range of motion testing.  However there was no additional pain or limitation following repetitive testing.  The examiner indicated that the Veteran's condition resulted in severe effects on exercise activities.  Chores and traveling were moderately affected.  

VA treatment records dated February 2008 show the Veteran reported an aching sensation, sharp at times, in between the shoulder blades.  Physical activity and prolonged sitting exacerbated the pain.  He denied any changes in voiding or bowel patterns.  He treated his condition with medication and chiropractic treatment.  Range of motion was noted to be decreased, but functional, in all planes.

Private treatment records dated May 19, 2008 reflect forward flexion of 25 degrees and extension of 60 degrees.  Rotation was 45 degrees bilaterally.  The treating physician described this as a moderate loss of motion for age.  There was tightening of the sternocleidomastoid to indicate appropriate effort by the Veteran.  Palpation of the neck showed spasm in the right cervical paravertebral and in the right trapezius.  Muscles on the left side showed no spasm.  The Veteran reported treating his condition with medications but stopped due to intolerable side effects.  He obtained some relief through chiropractic treatment.  The examiner noted that the Veteran's neck and back conditions would restrict him from sitting or driving for more than 40 minutes at a time, and that he could not perform full-time work without frequent missed time.

3.  Analysis

Based on the evidence of record, the Board finds that a staged rating is appropriate.  Prior to May 19, 2008, a rating in excess of 10 percent is not warranted.  During that period, the evidence does not demonstrate forward flexion of 30 degrees or less, or combined range of motion of the cervical spine not greater than 170 degrees.  In March 2007, forward flexion was 40 degrees.  During the June 2007 VA examination, forward flexion was 45 degrees, and combined motion was 265 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was also no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 

During his VA examination, the Veteran reported 4 incapacitating episodes totaling about 12 days during the past year.  However, there is no competent medical evidence to indicate that the Veteran was prescribed bed rest by a physician for the reported periods.  The Board also notes that number and duration of the episodes reported by the Veteran would not result in a higher schedular rating even if bed rest was medically prescribed.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243.

However, from May 19, 2008, the Board finds that a 20 percent rating is warranted.  Private treatment records generated on that date reflect forward flexion of only 25 degrees, which satisfies the schedular criteria for the 20 percent rating.  A higher 30 percent rating is not warranted, however.  The evidence does not demonstrate forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine, and the Veteran's overall level of impairment has not been shown to be otherwise consistent with a higher 30 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as neck pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.


4.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disorder with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  While some of the Veteran's records reflect the impact of the Veteran's neck disability on his occupational capacity, there is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for a bulging disc C3-4 and herniated disc C5-6 with cord encroachment is denied prior to May 19, 2008.

A 20 percent rating for a bulging disc C3-4 and herniated disc C5-6 with cord encroachment is granted from May 19, 2008 to June 17, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the remaining claims on appeal, the Board finds that additional development is warranted.  

VA Treatment Records

In a January 2012 statement, the Veteran requested that his current VA treatment records be obtained and associated with the claims file.  Therefore, the case must be remanded to obtain those records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).


Sleep Apnea Examination

The Veteran contends that he has sleep apnea related to service, to include on a secondary basis to his service-connected sinusitis with traumatic deviated septum.  The Veteran underwent a VA examination in November 2007 to determine the nature and etiology of his claimed sleep apnea.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  Based on these findings, the examiner concluded that the Veteran's sleep apnea was not caused by or a result of a deviated nasal septum and sinusitis.  He cited to literature which stated that those disabilities do not cause sleep apnea by themselves.  Further, in a note dated in February 2008, a private examiner opined that the Veteran's obstructive sleep apnea was due to his deviated septum and chronic sinusitis which occurred during service and was not related to any obesity issue; no rationale for the opinion was provided. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner did not address whether the Veteran's sleep apnea was aggravated by his deviated septum and sinusitis.  See 38 C.F.R. § 3.310 (2011).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, a supplemental opinion must be obtained to address the question of aggravation.

Current Spine Examinations and Left Upper Extremity

The Veteran's cervical spine and lumbar spine conditions were most recently examined in June 2008 and October 2009, respectively.  As those claims are being remanded, the Veteran should be afforded an additional examination to determine the current severity of those service-connected conditions.

The examiner should also comment on the nature and etiology of any neurologic abnormalities associated with the Veteran's left upper extremity.  Specifically, the examiner should comment on whether any diagnosed abnormalities are caused by, the result of, or aggravated by the Veteran's service-connected cervical spine condition.

TDIU

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the West Palm Beach VAMC for the period from February 2008 through the present.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the Veteran's November 2007 sleep apnea examination.  The examiner should comment on the etiology of the Veteran's sleep apnea, to include whether that disability is permanently aggravated by service-connected sinusitis with traumatic deviated septum.  After a review of the claims folder, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is aggravated (permanently worsened) by his service-connected sinusitis with traumatic deviated septum.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  If the November 2007 VA examiner is not available, then the Veteran should be schedule for a new VA examination in the appropriate specialty to determine whether his sleep apnea is permanently aggravated by his service-connected sinusitis and traumatic deviated septum.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected bulging disc C3-4 and herniated disc C5-6 with cord encroachment, and lumbar disc disease.  The examiner(s) should give detailed clinical findings of the symptomatology and/or manifestations attributable to each of the Veteran's service-connected spine disabilities.  

The examiner should specifically diagnose any current neurologic abnormalities of the left upper extremity and provide an opinion as to whether it is at least as likely as not that such a diagnosis is caused by, the result of, or permanently aggravated by the Veteran's service-connected cervical spine condition.

The claims folder should be made available for review of pertinent documents therein in connection with the examination, and the examiner is requested to note such review was accomplished.  All indicated tests and studies should be performed, including range of motion measurements and specific notation of the point at which, if any, motion is painful.  An opinion should be provided regarding whether the pain significantly limits functional ability during flare-ups or with extended use.  The examiner also should indicate whether the affected joints exhibit weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities (cervical spine disability; radiculopathy of the right upper extremity; lumbar disc disease; tinnitus; sinusitis with traumatic deviated septum; old contusion/dislocation of the right elbow; adjustment disorder with depressed mood; and old contusion and soft tissue injury of the left foot) have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


